                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 VALERIE ARROYO and DEREK                    )
 OLIVARIA,                                   )
                                             )
                       Plaintiffs,           )
                                             )
               v.                            )                    1:21-CV-219
                                             )
 SOUTHWOOD REALTY                            )
 COMPANY, et al.,                            )
                                             )
                       Defendants.           )


                                         ORDER

       The plaintiff Valerie Arroyo has filed two motions. While she purports to act on

behalf of both plaintiffs, she is not an attorney and cannot speak for the other plaintiff.

The Court construes the motions to be filed only on Valerie Arroyo’s behalf.

       Ms. Arroyo moves for relief pursuant to Federal Rule of Civil Procedure 60(b)

from the order and judgment entered July 30, 2021, dismissing her case. She does not

state any valid basis for relief and the motion will be denied.

       She further seeks entry of a “separate document” constituting a judgment, pointing

out that no judgment entitled as such has been filed. So that the record is clear, this

motion will be granted.

       It is ORDERED that the motion for relief pursuant to Fed. R. Civ. P. 60 filed by

Valerie Arroyo, Doc. 12, is DENIED. It is FURTHER ORDERED that the plaintiff’s

request for separate document and entry of judgment pursuant to Fed. R. Civ. P. 54, Doc.




      Case 1:21-cv-00219-CCE-JEP Document 16 Filed 08/20/21 Page 1 of 2
13, is GRANTED and judgment will be entered concomitantly herewith, consistent with

the Court’s July 30, 2021, Order.

      This the 20th day of August, 2021.


                                       __________________________________
                                        UNITED STATES DISTRICT JUDGE




                                           2



      Case 1:21-cv-00219-CCE-JEP Document 16 Filed 08/20/21 Page 2 of 2
